Citation Nr: 0736224	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her children


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 1945 
to December 1945 and regular Philippine Army service from 
December 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the veteran's 
cause of death, nonservice-connected death pension benefits, 
and accrued benefits.  In July 2007, the appellant testified 
before the Board.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
metastatic carcinoma and cardiorespiratory arrest, from which 
he died in August 2004.  Those conditions were not caused by 
any incident of service or related to his service-connected 
injury to muscle group XIII with limitation of flexion of the 
left knee or injury to common peroneal and anterior tibial 
nerve with injury to muscle groups XI and XII, secondary to 
gunshot wound.   

2.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.
  
3.  The veteran did not possess the requisite service to 
qualify for a nonservice-connected death pension disability 
pension for his surviving spouse.  

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, and no monetary 
benefit was due and unpaid prior to his death. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).  

2.  The service requirements for eligibility for nonservice-
connected death pension benefits are not met.  38 U.S.C.A. §§ 
101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.40, 3.203 (2007).    

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2007); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran died in August 2004.  The August 2004 death 
certificate lists his cause of death as cardiorespiratory 
arrest, due to metastatic carcinoma consistent with primary 
site in the pancreas, oriental lymph node, and distal common 
bile duct obstruction.  

The appellant contends that the veteran's service-connected 
injuries contributed to his pancreatic cancer and led to his 
death.  Alternatively, the appellant contends that the 
veteran developed chronic obstructive pulmonary disease 
(COPD) in service, which persisted through the years and 
caused his death.  At the time of the veteran's death, a 
total disability rating based on unemployability was in 
effect, a 40 percent rating was in effect for injury to 
common peroneal and anterior tibial nerve, complete, with 
injury to muscle groups XI and XII, secondary to gunshot 
wound; and a 30 percent rating was in effect for injury to 
muscle group XIII with limitation of flexion of the left 
knee.  Service connection had not been established for the 
condition listed on the death certificate, metastatic 
carcinoma.

The evidence of record does not show that the veteran had any 
carcinoma or diseases in the pancreas, oriental lymph node, 
or distal common bile duct while in recognized service or 
within any applicable presumptive period following his 
service.  The evidence of record also does not show that the 
veteran suffered from COPD in service or that COPD was a 
primary or contributory cause of death in the veteran.  The 
veteran's death certificate does not list COPD as one of the 
causes of his death.  

The appellant submitted a September 2004 lay statement from 
the veteran's friends.   They stated that they had observed 
the veteran regularly walking slowly and getting easily tired 
in short distances.  They further reported that the veteran 
was unable to stand alone or sit erect for long periods.  The 
veteran's friends stated that they believed that the 
veteran's gunshot injury of his left foot changed him into a 
"sedentary type person," and that the left foot injury 
served as one of the major causes of the ailments leading to 
his death.  

In a September 4, 2004, letter, a private physician reported 
that after review of the veteran's private medical records, 
he found that the veteran had diabetes that may have been 
related to his pancreatic head enlargement and secondary 
biliary duct obstruction.  He reported that the secondary 
biliary duct obstruction had led to a percutaneous 
transhepatic biliary drainage after a failed endoscopy.  He 
also stated that the veteran had chronic back pain and 
alkaline phospathase and hepatic enzymes elevation that was 
possibly related to the pancreatic-biliary disease.  The 
physician opined that the veteran's in-service leg injury, 
limited mobility, and accumulated stress might have 
contributed to his last pancreatic condition before he passed 
away.  

A September 10, 2004, letter from a private physician showed 
that the veteran was hospitalized in June 2004 for fever, 
chills, and generalized body malaise.  He noted that the 
veteran had been diagnosed with distal common bile duct 
obstruction secondary to pancreatic head mass two years 
previously and had been intermittently hospitalized for the 
illness ever since.  The physician reported that the veteran 
underwent an exploratory laparotomy, omental biopsy, and 
bilateral herniorrhapy.  Surgery revealed a pancreatic head 
mass.  The final diagnoses included distal common bile duct 
obstruction secondary to pancreatic head carcinoma with 
omental metastasis, bilateral indirect inguinal hernia, 
urinary tract infection, and COPD.  

The appellant also submitted a September 20, 2004, letter 
from a private physician who stated that the veteran probably 
died of complications secondary to metastatic carcinoma of 
the pancreas and common bile duct obstruction.  She further 
reported that other factors that probably contributed to the 
complications were the stress and difficulty of having a foot 
injury.  The physician stated that the veteran had not been 
under her care, and she had based her opinion on private 
hospital documents and medical opinions of those who had 
attended the veteran.  

In an October 2004 letter, a private physician stated that he 
treated the veteran in October 2002 by performing 
percutaneous transhepatic internal biliary drainage for a 
short segment narrowing of the veteran's distal common bile 
duct.  The physician reported that he placed a cookcope type 
loop catheter as an internal drainage to bypass the 
obstruction.  He stated that in February 2003, he performed a 
percutaneous guided biopsy on the pancreatic head mass that 
was obstructing the distal common bile duct, and the result 
showed cytomorphologic findings consistent with chronic and 
acute pancreatitis.  He further reported that up until the 
veteran passed away, he consulted him regularly for check-ups 
of the drainage catheter and replacement of the loop 
catheter.  

Medical certificates dated in January 2005 from a private 
medical center show that the veteran was treated for 
pancreatic carcinoma and high risk disseminated pneumonia 
from July 2004 to August 2004.  

The appellant and her children testified before the Board at 
a travel board hearing in July 2007.  The appellant testified 
that she believed that the veteran's death was related to his 
service because she had witnessed him coughing from the time 
they got married in December 1994 until his death in August 
2004.  The veteran's sons testified that the veteran's 
gunshot injury caused the veteran to live a sedentary life, 
which made him more susceptible to diseases.  They also 
reported that there was no physical examination of the 
veteran's body when he died, and his death certificate was 
based on a medical certificate from a physician who had 
treated the veteran two months prior to his death.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
September 4, 2004, and September 20, 2004, private medical 
opinions.  While the physicians related the veteran's cause 
of death to his service-connected leg injury, the Board finds 
that the September medical opinions are speculative, in that 
the physicians found that the service-connected leg injury 
might have contributed to the veteran's pancreatic condition 
or that the stress and difficulty of a leg injury probably 
contributed to the pancreatic condition.  A finding of 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2005); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of a claimed disorder or any such relationship).  
The Board also finds that the opinions are not supported by 
adequate rationale, as there is no explanation as to how the 
veteran's leg injury contributed to his pancreatic cancer.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the 
physicians' opinions were based only on a review of some of 
the veteran's medical records.  The physicians did not review 
the veteran's entire claims file, and the physician who 
provided the September 20, 2004, opinion had never even 
treated the veteran before.  The United States Court of 
Appeals for Veterans Claims has held that some factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, metastatic carcinoma was not diagnosed within one 
year of separation, so presumptive service connection for 
cause of the veteran's death is not warranted.   

The Board has also considered the assertions of the 
appellant, the appellant's children, and the veteran's 
friends, that the veteran's death was related to his active 
service.  The appellant, appellant's children, and veteran's 
friends, however, as laypersons, are not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the evidence shows that the veteran developed 
metastatic carcinoma, which led to his death, many years 
after service.  This fatal condition was not 
service-connected, nor does any competent medical evidence of 
record demonstrate that it was caused by any incident of 
service.  Additionally, the competent medical evidence of 
record is against a finding that the veteran's carcinoma was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.

As a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Nonservice-connected Death Pension Benefits

A nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541.  

To establish basic eligibility for nonservice-connected death 
pension benefits, in part, the claimant must be a veteran who 
had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), 3.6(b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).    

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).  In short, under 38 C.F.R. § 3.203, a 
claimant is not eligible for VA benefits based on Philippine 
service unless a United States service department documents 
or certifies their service.  Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997).  The veteran's service has been verified in 
this case, as described above.    

The veteran had recognized guerrilla service from July 7, 
1945, to December 2, 1945.  He also served with the 
Philippine Commonwealth Army from December 3, 1945, to May 
15, 1946.  

Persons with service in the Philippine Commonwealth Army, 
U.S. Armed Forces, Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.  While the veteran's service, as described 
above, may be sufficient for certain VA purposes, such as 
compensation, it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension in this case.    

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the appellant's service.  
Therefore, the Board must deny the appeal. As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Mason v. Principi, 16 Vet. App. 129 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The veteran did not have the requisite type of service to 
establish entitlement to VA death pension benefits.  
Accordingly, the Board finds that entitlement to VA 
nonservice-connected death pension benefits must be denied.     
 

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death, and which were due and unpaid for a period not 
to exceed two years, based upon existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).   

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base her application.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1996).   

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b) 
(2007).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2007).   

The evidence shows that the veteran died in August 2004.  A 
review of the claims folder demonstrates that there were no 
service connection claims pending at the time of his death, 
and does not reveal that he had any monetary benefits that 
were due and unpaid for his service-connected disorders.  The 
appellant contends that the veteran was entitled to an 
earlier effective date of grant of total disability rating 
based on unemployability, and therefore, the veteran would 
have been entitled to receive retroactive payment.  However, 
the veteran's claim file does not show that the veteran ever 
made a claim for an earlier effective date of grant of total 
disability rating based on unemployability, and there is no 
evidence that there was any retroactive payment due to the 
veteran prior to his death.     

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1996).  A consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive her own application.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996).  As noted above, no 
such claim was pending at the time of the veteran's death.   

Because the claims file is absent any evidence that the 
veteran had a claim pending for any VA benefit at the time of 
his death or any due and unpaid monetary benefits for his 
service-connected disabilities, the claim lacks legal merit.  
38 C.F.R. § 3.1000(a).  The Board finds that the 
preponderance of the evidence weighs against a finding that 
the appellant is entitled to accrued benefits.  As the 
preponderance of the evidence is against the claim for 
accrued benefits, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004; a rating 
decision in January 2005; a statement of the case in October 
2005; and a supplemental statement of the case in February 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case.  The claimant received additional notice in September 
2007.  However, the Board finds that the issuance of a 
supplemental statement of the case is not required because no 
evidence was received subsequent to the April 2006 
supplemental statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim .  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility to nonservice-connected death pension benefits is 
denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


